Exhibit 10.3

ESCROW AGREEMENT

This ESCROW AGREEMENT, dated as of January 10, 2005 (this “Agreement”), by and
among Genetronics Biomedical Corporation, a Delaware corporation (the
“Company”), the Purchasers set forth on the execution pages hereof (the
“Purchasers”) and Computershare Trust Company of Canada, as escrow agent (the
“Escrow Agent”). Capitalized terms used in this Agreement and not otherwise
defined herein shall have the respective meanings set forth in the Purchase
Agreement (as defined below).

W I T N E S S E T H

WHEREAS, pursuant to the Securities Purchase Agreement of even date herewith
(the “Purchase Agreement”) by and among the Company and the Purchasers, the
Purchasers have agreed to acquire an aggregate of 1,540,123 Shares of Common
Stock from the Company, upon the terms and subject to the conditions set forth
in the Purchase Agreement;

WHEREAS, the Purchase Agreement provides that the Company is to deposit with the
Escrow Agent an aggregate of 1,540,123 Shares of Common Stock (the “Escrow
Shares”) against delivery of the Purchasers’ Investment Amounts upon the terms
and subject to the conditions set forth in this Agreement;

WHEREAS, the Purchase Agreement provides that the Purchasers promise to pay the
Company, or its registered assignees, the principal sum of $6,237,500.00 or such
lessor amount as shall equal the outstanding principal amount, upon the terms
and subject to the conditions set forth in Note (the “Investment Amount”);

WHEREAS, on the date of the Purchase Agreement, each Purchaser paid a
non-refundable amount equal to twenty percent (20%) of its Investment Amount by
wire transfer to the Company and a duly executed full recourse promissory note
(the “Note”) representing the remaining eighty percent (80%) of its Investment
Amount, against delivery to the Escrow Agent of certificates representing the
Escrow Shares;

WHEREAS, the Company delivered the Escrow Shares to the Escrow Agent against
delivery of such Purchaser’s Investment Amount;

WHEREAS, the Escrow Shares delivered to the Escrow Agent shall be held by the
Escrow Agent until such time as all outstanding principal due under such
Purchaser’s Note has been paid in full, which shall be no later than
September 30, 2005, unless paid earlier pursuant to the default provisions set
forth in Section 3 of the Note or pursuant to the mandatory prepayment
provisions in Section 4 of the Note (collectively, the “Due Date”);

WHEREAS, the Escrow Agent shall disburse the Escrow Shares pursuant to the terms
of this Agreement.

WHEREAS, the Escrow Agent is willing to act as Escrow Agent, upon the express
terms and subject to the express conditions of this Agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties hereby agree as follows:

1. Appointment of Escrow Agent. The Company and the Purchasers hereby appoint
the Escrow Agent to act as agent on their behalf pursuant to this Agreement and
the Escrow Agent hereby consents to its appointment in such capacity on the
terms and conditions of this Agreement.

2. Deposit of Escrow Shares. The Company shall deposit with the Escrow Agent the
Escrow Shares. The Escrow Shares shall be held by the Escrow Agent for the
benefit of the Company and the Purchasers in accordance with the terms and
conditions of the Purchase Agreement and this Agreement.

3. Release of Escrow Shares. Subject to any of the other provisions of this
Agreement including, without limitation, Section 4.1 below, the Escrow Agent is
hereby authorized to disburse all or part of the Escrow Shares to the Purchasers
upon receipt of and in accordance with joint written instructions signed by the
Company and the Purchasers, at any time on or prior to the Due Date. In the
event that the Escrow Agent does not receive such instructions, with respect to
the disbursement of all or any part of the Escrow Shares, by 5:00 p.m.
California time on the Due Date, any Shares constituting such non-disbursed
portion of the Escrow Shares shall be automatically cancelled and the
certificates representing such Shares shall be returned to the Company without
any further action or instruction by the Company or any other parties hereto.

Notwithstanding any other provision contained herein, the Company agrees that it
will provide, within a commercially reasonable period of time, the Escrow Agent
with written notice of either of the following:

(a) prepayment of the Note in accordance with its terms including, without
limitation, the default provisions set forth in Section 3 of the Note and the
mandatory prepayment provisions in Section 4 of the Note; and

(b) the failure of a Purchaser to pay his, her or its, as the case may be,
Investment Amount in full by the Due Date,

upon receipt of which the Escrow Agent will act, without any further action or
direction from any of the other parties hereto, in accordance with the
instructions provided to it by the Company, which may include without
limitation, the following:

(a) instructions directing the Escrow Agent to automatically cancel the
certificates representing such Purchaser’s Escrow Shares that remain in Escrow
and immediately return such certificates to the Company; or

(b) instructions directing the Escrow Agent to release to such Purchaser such
portion of the Purchaser’s Escrow Shares from Escrow.

4. Escrow Agent.

4.1 Duties of Escrow Agent.

(a) The Escrow Agent shall treat the Escrow Shares with such degree of care as
it treats it own similar property. It is agreed that the duties of the Escrow
Agent are only such as are herein specifically provided, and the Escrow Agent
shall have no other duties, implied or otherwise. The Escrow Agent’s duties are
as a depository only, and the Escrow Agent shall incur no responsibility or
liability whatsoever; except for its willful misconduct or gross negligence. The
Escrow Agent may consult with counsel of its choice and shall not be responsible
or liable for any action taken, suffered or omitted to be taken by it in good
faith in accordance with the advice of such counsel (subject to the exception
set forth above in the prior sentence). Except where the terms of this Agreement
expressly refer thereto, the Escrow Agent shall not be bound in any way by any
of the terms of the Purchase Agreement or any other agreement to which one or
more of, the Company or the Purchasers are parties, whether or not the Escrow
Agent has knowledge thereof, and the Escrow Agent shall not in any way be
required to determine whether or not the Purchase Agreement or any other
agreement has been complied with by the Company or the Purchasers or any other
party thereto.

(b) As security for the due and punctual performance of any and all obligations
to the Escrow Agent hereunder, now or hereafter arising, the Company and the
Purchasers, individually and collectively, hereby pledge, assign and grant to
the Escrow Agent a continuing security interest in, and a lien on, the Escrow
Shares and all distributions thereon or additions thereto. The security interest
of the Escrow Agent shall at all times be valid, perfected and enforceable by
the Escrow Agent against the Company, the Purchasers and all third parties in
accordance with the terms of this Agreement. If any fees, expenses or costs
incurred by, or any obligations owed to, the Escrow Agent hereunder are not
promptly paid when due, the Escrow Agent may reimburse itself therefore from the
Escrow Shares and may sell, convey or otherwise dispose of any investment of the
Escrow Shares for such purpose.

4.2 Reliance by Escrow Agent on Written Notices. The Escrow Agent may
conclusively rely and shall be fully authorized and protected in relying upon
any written notice, demand, certificate, advice, opinion or document which it,
in good faith believes to be genuine. Set forth on the execution page hereto are
the names of the persons authorized to act for each of the parties under this
Agreement. The Escrow Agent may conclusively rely on and shall be authorized and
fully protected in acting or failing to act upon this written, facsimile or
electronically delivered instructions of those persons set out on the execution
page hereto or by certification of an officer of a party with respect to any
matter relating to the Escrow Agent acting as the Escrow Agent.

4.3 Risk to Escrow Agent. None of the provisions of this Agreement shall require
the Escrow Agent to expend or risk its own funds or otherwise to incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers if it shall have
reasonable grounds for believing that repayment of such funds or indemnification
satisfactory to it against such risk or liability is not assured to it. In no
event shall the Escrow Agent be liable (i) for any consequential, punitive or
special damages, (ii) for the acts or omissions of its nominees, correspondents,
designees, subagents or sub custodians, or (iii) for an amount in excess of the
value of the Escrow Shares, valued as of the date of deposit. The Escrow Agent
shall not incur any liability for not performing any act or fulfilling any duty,
obligation or responsibility hereunder by reason of any occurrence beyond the
control of the Escrow Agent (including but not limited to any act or provision
of any present or future law or regulation or governmental or telex or other
wire or communication facility.

4.4 No Investigation by Escrow Agent. The Escrow Agent shall not be required or
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, entitlement order, approval or other paper or document.

4.5 Escrow Agent’s Execution of Power. The Escrow Agent may execute any of the
powers hereunder or perform any duties hereunder either directly or by or
through agents, attorneys, custodians, or nominees appointed with due care, and
shall not be responsible or liable for any willful misconduct or gross
negligence on the part of any agent, attorney, custodian or nominee so appointed
as finally determined by a non-appealable order of a court of competent
jurisdiction.

4.6 Legal Proceedings. The Escrow Agent shall not be required to take notice of
any default or to take any action with respect to such default involving any
expense or liability, unless notice in writing of such default is formally given
to The Manager, Corporate Trust Department, of the Escrow Agent and unless it is
indemnified and funded, in a manner satisfactory to it, against such expense or
liability.

4.7 Escrow Agent Reporting. Notwithstanding anything to the contrary herein,
except as required by law, in no event shall the Escrow Agent be under a duty to
file any reports or withhold or deduct any amounts in respect of taxes due for
payments made pursuant to this Agreement.

4.8 Fees of Escrow Agent. The Company and the Purchasers severally covenant and
agree to pay to the Escrow Agent from time to time, and the Escrow Agent shall
be entitled to, the fees and expenses set forth on Schedule 1 and will further
pay or reimburse the Escrow Agent upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Escrow Agent in accordance
with any of the provisions hereof or any other documents executed in connection
herewith (including the reasonable compensation and the reasonable expenses and
disbursements of its counsel and of all persons not regularly in its employ),
which related expenses, disbursements and advances shall be paid by the
requesting party, as set forth therein. All fees and amounts payable to the
Escrow Agent under this Section 4.8 shall be payable fifty percent (50%) by the
Company and fifty percent (50%) by the Purchasers. The obligations of the
Company and the Purchasers under this Section 4.8 to compensate the Escrow Agent
and to pay or reimburse the Escrow Agent for reasonable expenses, disbursements
and advances shall survive the satisfaction and discharge of this Agreement or
the earlier resignation or removal of the Escrow Agent.

4.9 Indemnification of the Escrow Agent. Without limiting any protection or
indemnity of the Escrow Agent under any other provision hereof, or otherwise at
law, every party to this Agreement hereby agrees to jointly and severally
indemnify and hold harmless the Escrow Agent, its directors, officers,
employees, and agents, and all of their respective representatives, heirs,
successors and assigns (collectively the “Indemnified Parties”) from and against
any and all liabilities, losses, damages, penalties, claims, actions, suits,
costs, expenses and disbursements, including reasonable legal or advisor fees
and disbursements, of whatever kind and nature which may at any time be imposed
on, incurred by or asserted against the Indemnified Parties in connection with
the performance of the Escrow Agent’s duties and obligations hereunder, other
than such liabilities, losses, damages, penalties, claims, actions, suits,
costs, expenses and disbursements arising by reason of the gross negligence or
fraud of the Escrow Agent. This provision shall survive the resignation or
removal of the Escrow Agent, or the termination of this Agreement. The Escrow
Agent shall not be under any obligation to prosecute or to defend any action or
suit in respect of the relationship which, in the opinion of its counsel, may
involve it in expense or liability, unless the parties hereto shall, so often as
required, furnish the Escrow Agent with satisfactory indemnity and funding
against such expense or liability.

4.10 Successor to Escrow Agent. Any corporation or other entity whatsoever into
which the Escrow Agent may be merged or converted or with which it may be
consolidated, any corporation or other entity whatsoever resulting from any
merger, conversion or consolidation to which the Escrow Agent shall be a party
or any corporation or other entity whatsoever succeeding to the business of the
Escrow Agent shall be the successor of the Escrow Agent hereunder with the
execution or filing of any paper with any party hereto except where an
instrument of transfer or assignment is required by law to effect such
succession.

4.11 Resignation of Escrow Agent. If the Escrow Agent at any time, in its sole
discretion, deems it necessary or advisable to resign as the Escrow Agent
hereunder, it may do so by giving prior written notice of such event to the
Company and the Purchasers and thereafter delivering the Escrow Shares to any
other escrow agent mutually agreed upon by the Company and the Purchasers as
notified to the Escrow Agent in writing, and if no such escrow agent shall be
designated by the Company and the Purchasers within sixty (60) calendar days of
such written notice, then the Escrow Agent shall seek the appointment of its
successor as prescribed by the clerk or other proper officer of a court of
competent jurisdiction located within the State of California to the extent
permitted by law (any such successor to the Escrow Agent, whether designated by
the Company and the Purchasers or pursuant to the clause above or otherwise, is
hereinafter referred to as the “Successor Agent”). The costs and expenses
(including reasonable attorney’s fees and expenses) incurred by the Escrow Agent
in connection with such proceeding for the appointment of a Successor Agent
shall be paid by, and be deemed a joint and several obligation of the Company
and the Purchasers, the Company and the Purchasers may, at any time after the
date hereof, upon thirty (30) days prior written notice to the Escrow Agent
agree in writing to appoint a Successor Agent for the resigning or removed
Escrow Agent, whereupon the Escrow Agent shall deliver the Escrow Shares to such
Successor Agent as provided below. The fees of any Successor Agent shall be
borne severally by the Company and the Purchasers. Upon receipt of the identity
of the Successor Agent, the Escrow Agent shall either deliver the Escrow Agent’s
fees, costs and expenses or other obligations owed to the Escrow Agent, or hold
such Escrow Shares (or any portion thereof), pending distribution, until all
such fees, costs and expense or other obligations are paid. Upon delivery of the
Escrow Shares to the Successor Agent, (i) the Escrow Agent shall be discharged
from any and all responsibility or liability with respect to the Escrow Shares
(except as otherwise provided herein) and (ii) all references herein to the
“Escrow Agent” shall, where applicable, be deemed to include such Successor
Agent and such Successor Agent shall thereafter become the Escrow Agent for all
purposes of this Agreement.

4.12 Refusal to Act. The Escrow Agent shall retain the right not to act and
shall not be liable for refusing to act if, due to a lack of information or for
any other reason whatsoever, the Escrow Agent, in its sole judgment, determines
that such act might cause it to be in non-compliance with any applicable
anti-money laundering or anti-terrorist legislation, regulation or guideline.
Further, should the Escrow Agent, in its sole judgment, determine at any time
that its acting under this Agreement has resulted in its being in non-compliance
with any applicable anti-money laundering or anti-terrorist legislation,
regulation or guideline, then it shall have the right to resign on 10 days
written notice to the other parties to this Agreement, provided (i) that the
Escrow Agent’s written notice shall describe the circumstances of such
non-compliance; and (ii) that if such circumstances are rectified to the Escrow
Agent’s satisfaction within such 10 day period, then such resignation shall not
be effective.

4.13 Waiver or Modification to Agreement. The Escrow Agent shall not be bound by
any notice, claim or demand with respect to, or any waiver, modification,
amendment, termination or rescission of this Agreement, unless received by it in
writing, and signed by the parties hereto and if its duties herein are affected,
unless it shall have given its prior written consent thereto.

4.14 Validity of Claim. The Escrow Agent shall not be required to make any
determination or decision with respect to the validity of any claim made by any
party or of any denial thereof but shall be entitled to rely conclusively on the
terms hereof and the documents tendered to it in accordance with the terms
hereof. Notwithstanding the foregoing, in the event of any disagreement between
any of the parties to this Agreement, or between them or either of them and any
other person, resulting in demands or adverse claims being made in connection
with or for any asset involved herein or affected hereby, the Escrow Agent shall
be entitled, at its discretion, to refuse to comply with any demands or claims
on it, as long as such disagreement shall continue, and in so refusing the
Escrow Agent may make no delivery or other disposition of any asset involved
herein or affected hereby, and in so doing the Escrow Agent shall not be or
become liable in any way or to any person or party for its failure or refusal to
comply with such conflicting demands or adverse claims, and it shall be entitled
to continue so to refrain from acting and so to refuse to act until the right of
person or party shall have been finally adjudicated in a court assuming and
having jurisdiction on the asset involved herein or affected hereby, or all
differences shall have been adjusted by agreement and the Escrow Agent shall
have been notified thereof in writing signed by all persons and parties
interested.

5. Miscellaneous.

5.1 Construction: Interpretation. The heading contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement, Article, Section, schedule, exhibit, recital
and party references are to this Agreement unless otherwise stated. No party,
nor its counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions of this Agreement, and all provisions of this
Agreement shall be construed in accordance with their fair meaning and not
strictly for or against any party.

5.2 Amendments and Modifications. No party hereto shall be bound by any
modification, amendment, termination, cancellation, rescission or replacement of
this Agreement unless the same shall be in writing and signed by it

5.3 Notices. All notices and other communication hereunder shall be in writing
and shall be effective when actually received by the party to which such notice
is sent (which in the case of the Escrow Agent is its Corporate Trust
Department), as follows:

          If to Company, to:   Copy to:     (Which shall not     constitute
notice)
 
  Thomas Poletti, Esq.

Genetronics Biomedical Corporation
  Kirkpatrick & Lockhart Nicholson

11199 Sorrento Valley Road
  Graham LLP

San Diego, CA 92121
  10100 Santa Monica Boulevard
Tel: (858) 597-6006
  7th Floor
Fax: (858) 597-0451
  Los Angeles, CA 90067

Attn: Peter Kies
  Tel: (310) 552-5000

Chief Financial Officer
  Fax: (310) 552-5001

If to Purchasers, to:
  Copy to:
 
  (Which shall not
 
  constitute notice)
If to Escrow Agent, to:
  Copy to:
 
  (Which shall not
 
  constitute notice)
Computershare Trust Company of Canada
  Genetronics Biomedical Corporation

510 Burrard Street, 3rd Floor
  11199 Sorrento Valley Road
Vancouver, British Columbia
  San Diego, CA 92121

V6C 3B9
  Attention: Peter Kies

Attention: Manager, Corporate Trust
  Chief Financial Officer

Tel: 604-661-9400
  Tel: (858) 597-6006

Fax: 604-661-9403
  Fax: (858) 597-0451


or to such other address as the person to whom notice is being given may have
previously furnished to the other parties in writing in the manner set forth
above.

5.4 Assignment. Subject to Section 4.10, neither this Agreement nor any of the
rights, interests or obligation hereunder shall be assigned by any party
(whether by operation of law or otherwise) without the prior written consent of
the Company, the Purchasers and the Escrow Agent; provided that either the
Company or the Purchasers may assign its rights to any affiliate, but no such
assignment shall relieve the assignor of its obligations hereunder. This
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successor and permitted assigns.

5.5 Termination of Agreement. This Agreement shall terminate upon the mutual
written express agreement of the Company and the Purchasers. In any event, this
Agreement shall terminate when all the Escrow Shares have been cancelled or
delivered according to the terms of this Agreement.

5.6 Representation. Each of the parties hereby represents and warrants (a) that
this Agreement has been duly authorized, executed and delivered on its behalf
and constitutes its legal, valid and binding obligation and (b) that the
execution, delivery, and performance of this Agreement by it does not violate
any application law or regulation.

5.7 Third Party Representation. Each party to this Agreement hereby represents
to the Escrow Agent that any account to be opened by, or interest to held by the
Escrow Agent in connection with this Agreement, for or to the credit of such
party, either (i) is not intended to be used by or on behalf of any third party;
or (ii) is intended to be used by or on behalf of a third party, in which case
such party hereto agrees to complete and execute forthwith a declaration in the
Escrow Agent’s prescribed form as to the particulars of such third party.

5.8 Other Miscellaneous Provisions.

(a) This Agreement may be executed simultaneously in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(b) Whenever under the terms hereof the time for giving a notice or performing
an act falls upon a Saturday, Sunday, or banking holiday, such time shall be
extended to the next day on which Escrow Agent is open for business.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of California. Notwithstanding the foregoing, the performance
or discharge by the Escrow Agent of any of its rights, powers, duties or
responsibilites under this Agreement shall be construed in accordance with the
laws of the Province of British Columbia and the federal laws of Canada
applicable therein. Each of the parties hereto hereby waives its right to trial
by jury in any such proceedings. To the extent that in any jurisdiction any
party may be entitled to claim, for itself or its assets, immunity from suit,
execution, attachment (whether before or after judgment) or other legal process,
such party hereby irrevocably agrees not to claim, and hereby waives, such
immunity.

(d) No printed or other material in any language, including prospectuses,
notices, reports, and promotional material which mentions Computershare Trust
Company of Canada by name or the rights, powers, or duties of the Escrow Agent
under this Agreement shall be issued by any other parties hereto, or on such
party’s behalf, without the prior written consent of the Escrow Agent.

(e) The Escrow Agent does not have any interest in the Escrow Shares but is
serving as escrow holder only and having only possession thereof. The Company
and the Purchasers shall pay or reimburse the Escrow Agent upon request for any
transfer taxes or other taxes relating to the Escrow Shares incurred in
connection herewith and shall indemnify and hold harmless the Escrow Agent for
any amounts that it is obligated to pay in the way of such taxes. Any payments
of income in respect of the Escrow Shares shall be subject to withholding
regulations then in force with respect to United States taxes. The parties
hereto will provide the Escrow Agent with the appropriate form for tax I.D.
number certifications.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

THE NEXT PAGE IS THE SIGNATURE PAGE]

1

IN WITNESS WHEREOF, each of the parties has caused this Escrow Agreement to be
executed by a duly authorized officer as of the day and year first written
above.

COMPANY

Genetronics Biomedical Corporation

By:      

Name: Avtar Dhillon

Title: President & Chief Executive Officer

PURCHASERS

By:     

Name:

Title:

Computershare Trust Company of Canada,

as Escrow Agent

By:     

Name:

Title:

2